Citation Nr: 0926147	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for low back strain with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
VA RO in Hartford, Connecticut, which confirmed and continued 
a 20 percent rating for low back strain with degenerative 
changes.  During the course of his appeal, the Veteran was 
afforded an RO hearing before a Decision Review Officer in 
September 2006.  Most recently, a supplemental statement of 
the case (SSOC) was issued in February 2007, which continued 
and confirmed the previous evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's low back disability is not manifested by 
intervertebral disc syndrome, forward flexion of the 
thoracolumbar spine 30 degrees or less, or any favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back strain with degenerative changes are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5235 to 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in a letter dated in August 2005, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, the Board notes that a June 2006 statement of 
the case (SOC) specifically addressed aspects of the notice 
requirements of Vazquez-Flores, and provided the diagnostic 
code criteria for rating disabilities of the spine, as well 
as examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  The June 2006 SOC further addressed 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
As noted above, the claim was last readjudicated, via an 
SSOC, in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records and a VA examination report.  Also of 
record and considered in connection with the appeal is oral 
testimony given by the Veteran at his RO hearing, along with 
written statements submitted by the Veteran and his 
representative, on his behalf.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  




Specific Legal Criteria- Disabilities of the Spine

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;  

40%	With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;  

20%	With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months;  

10%	With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months;  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).  

Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The Veteran's service-connected low back strain with 
degenerative changes is evaluated as 20 percent disabling, 
under the pertinent provisions for evaluating disease and 
injuries of the spine.  He contends that his spine disability 
presents a greater degree of impairment than the currently 
assigned evaluation would indicate, due to symptoms that 
include chronic intermittent low back pain with intermittent 
tingling in the left leg.  This assertion is supported by 
oral testimony provided by the Veteran and his representative 
in his September 2006 RO hearing, which corroborates his 
reported symptomatology.  

By way of procedural background, in a January 1978 rating 
decision, the Hartford, Connecticut RO granted service 
connection for low back strain with degenerative changes, and 
a 10 percent evaluation was assigned, effective from August 
11, 1977.  In a July 1986 rating decision, issued in August 
1986, the RO granted an increase to 20 percent for the low 
back disability, effective from October 28, 1985.  The 
Veteran filed his current claim for an increased rating on 
July 15, 2005.  The Board notes that, as per a February 2007 
rating decision, the Veteran has received a separate service-
connected evaluation of 10 percent for the issue of 
degenerative changes of the lumbar spine with numbness in the 
left lower extremity associated with low back strain with 
degenerative changes.  

The Board generally notes that VA treatment records, dated 
from July 2004 to October 2006, show that the Veteran has 
received treatment for his chronic intermittent low back pain 
with tingling in the left leg that is somewhat relieved by 
medication, physical therapy, and chiropractic manipulation.  
Notably, more recent VA treatment records repeatedly show the 
practitioners' impressions that the Veteran's low back pain 
is symptomatically better.  In fact, a March 2006 VA 
chiropractic clinic consult note shows that the Veteran 
sought treatment for neck pain, and that his low back pain 
was only a dull ache and was tolerable.  

In conjunction with the current appeal, the Veteran underwent 
a VA spine examination in August 2005.  Specifically, the 
Veteran complained of intermittent lower back pain associated 
with motion such as bending and twisting, along with constant 
left calf numbness, which began after lumbar disc surgery 
performed in 2002.  The examiner noted that the Veteran did 
not describe any flare-ups of leg pain and denied any 
difficulty with walking, but did endorse pain while working 
on the job, for which he takes anti-inflammatory medication 
and occasionally wears a brace.  The Veteran reported working 
as a mechanic and as an automobile parts salvager in a junk 
yard.  Physical examination results included findings of 
normal gait, and no difficulty standing on heels or toes.  
Inspection of the lumbar spine showed a well-healed, 
nontender scar in the lower lumbar spine/lumbosacral junction 
area, with some mild tenderness to palpation in the right 
lower lumbar paraspinal muscles.  Range of motion test 
results for the lumbar spine included forward flexion to 80 
degrees with increased pain at 80 degrees, extension at 10 
degrees with increased pain at 10 degrees, bilateral side 
bending with significant pain at 20 degrees, respectively, 
and bilateral rotation with significant increased pain at 45 
degrees, respectively.  Combined range of motion scores for 
the entire thoracolumbar spine were to 220 degrees.  
Radiology testing results taken of the lumbar spine confirmed 
degenerative disc disease of the L5-S1, a condition which had 
been previously denied service connection by VA.  The Veteran 
was diagnosed with chronic activity-related back pain with a 
history of discectomy L5-S1, restricted motion without 
evidence of neurological deficit with the exception of 
diminished sensation in the left lateral calf from back 
surgery, and a current diagnosis of chronic lumbar strain and 
mechanical back pain with history of discectomy L5-S1.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20
percent for the Veteran's low back disability, under any of 
the applicable diagnostic
criteria, is not warranted.  In order to warrant an 
evaluation in excess of 20 percent,
the Veteran must be diagnosed with intervertebral disc 
syndrome that is productive of incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; or his disability must be 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  In this case, the medical evidence does 
not support diagnoses of intervertebral disc syndrome, or any 
ankylosis of thoracolumbar spine; and range of motion test 
results on forward flexion for the thoracolumbar spine is far 
greater than 30 degrees.  See 38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2008).  

Hence, the Veteran's overall low back symptomatology does not 
meet the criteria for at least the next higher rating of 40 
percent.  As the criteria for the next higher rating has not 
been met, it follows that the criteria for an even higher 
rating of 50 percent, likewise have not been met.  

Overall, the evidence does not support an evaluation in 
excess of 20 percent for low back strain with degenerative 
changes, and the claim for that benefit must be denied.  38 
C.F.R. §§ 4.3, 4.7.  

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate 
ratings for additional symptoms associated with his low back 
strain with degenerative changes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his low back strain with degenerative 
changes has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  In fact, although the Veteran has testified that 
he has difficulty maintaining employment due to his 
disability and that he has pain while on the job, it has been 
noted throughout the record that the Veteran is currently 
employed, and there is no objective evidence offered to show 
that his low back disorder hinders his ability to perform at 
work.  There is also no indication that this disorder has 
necessitated any period of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for low back strain with 
degenerative changes is denied.  



____________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


